This was an appeal from an order of the vice chancellor of the first circuit, founded upon exceptions to a master’s report. The complainants were judgment creditors of the defendant; who, under his father’s will, was entitled to an annuity of $2,500 for life, payable semi annually, out of the income of real and personal estate in the hands o^ trustees. On the day upon which a semi annual payment of the annuity* became due, and before it was received by the defendant, the complainants, whose execution had been returned unsatisfied, filed their bill in this cause to reach the defendant’s interest in the annuity, and obtained the usual injunction restraining him from receiving, collecting, or intermeddling with his property, either in his own hands or held in trust for him. The vice chancellor, upon an application for that purpose, refused to dissolve or modify the injunction. But he referred it to a master to ascertain and report what was a reasonable amount per annum for the support of the defendant and his family; who reported that the whole annuity of $2500 per annum was a reasonable amount for that purpose.
The vice chancellor modified the report of the master so as to allow the defendant only $1500 per annum for the support of himself and his wife.
The Chancellor decided that under the provisions of the revised statutes the interest of the cestui que trust, under such a trust as tliis, beyond what is necessary for the support of himself and his „ ’ •* , , , , J ,. , , ,. , family may be reached by a creditor’s bill and applied to the payment of his debts.
Order appealed from modified so as to allow the defendant to receive at the rate of $2000 per annum out of his annuity, for his support, until the further order of the court. Costs of complainants on the appeal to abide the event of the suit.